DETAILED ACTION

Response to Arguments
Applicant’s amendments/arguments, see pages 9-12, filed 6/13/2022, with respect to the 35 U.S.C 102 rejection of claim 1 are not persuasive and the claims are not being entered due to the amendments/arguments failing to put the application in better condition for appeal. An explanation is provided below. 
In particular, applicant argues that Stewart is directed towards a shock absorbing apparatus for light weight vehicles whereas the instant claims are directed towards a layered support for supporting a building structure as amended. Additionally, applicant argues that the apparatus of Stewart is structurally different from that of applicant’s claimed invention such that Stewart fails to teach the multifunctional sleeves as being rigid and the sleeves are in a press-fit relationship to the elastomers which do not allow the elastomer to bulge out elastically in a free space until it partially abuts the sleeve which is required by claim 1.
With respect to applicant’s arguments regarding the structural differences between Stewart and the instantly claimed layered support, the examiner finds these arguments as unpersuasive. First, the multifunctional sleeves of Stewart are taught to be rigid as required by claim as noted in column 10 which teaches “rigid multifunctional sleeves” (Col. 10, Line 35). Secondly, with respect to figures 17-18, Stewart does teach a space being provided between the elastomers and the multifunctional sleeves which is defined as a beveled straight edge (Col. 11, Lines 25-52). This space becomes occupied when a compressive force acts on the apparatus resulting in the elastomer “bulging out in a free space” until it “partially abuts” the multifunctional sleeve which is illustrated in figure 18. As such, the examiner contends that, structurally, Stewart teaches the limitations of the layered support of claim 1. 
With respect to applicant’s arguments regarding the amendment to claim 1 now requiring “a layered support for supporting a building structure,” it is noted that this limitation is presented in the preamble. MPEP 2111.02 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In the instant case, each of the structural limitations of the layered support are taught by Stewart as discussed above and in the rejection of claim 1 above. The examiner does note that Stewart teaches the use of the shock absorbing apparatus as being for a pedal or motor-powered vehicle as indicated by the applicant. However, the limitation of for supporting a building structure states an intended use for the layered support of claim 1 and one of ordinary skill in the art would appreciate that the shock absorbing apparatus taught by Stewart may be used for supporting a building structure due to the term building structure having a broad interpretation. This term is broad such that a building structure may include any structure incorporated into a building (i.e. a door, desk, elevator, or support beam). Therefore, one of ordinary skill in the art would make the determination that the shock-absorbing apparatus taught by Stewart may be applicable in building structures as well as the pedal or motor-powered vehicles taught by Stewart, meeting the limitation presented in the preamble being “a layered support for supporting a building structure.” 
Furthermore, McLaughlin (US 2012/0001373), which was previously relied upon in a Non-Final rejection of claim 1 dated 10/5/2021, teaches an elastomeric vibration mount which contains alternating elastomeric layers and separator plates similar to that of Stewart which may be used in a variety of applications including vehicle suspensions and earthquake isolation systems (Pg. 1, Paragraph [0003]). Therefore, the examiner notes that the shock absorbing mechanisms of Stewart may be upscaled from vehicle suspension applications to earthquake isolation systems. 
Ultimately, the examiner contends that the apparatus systems taught by Stewart teach the structural limitations of the layered support of claim 1 and the amendment to claim 1 regarding the systems being used for supporting building structures recites an intended use of the support of claim 1 which may be met by the systems of Stewart. The claims are additionally not being entered such that they do not place the current application in better condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783